
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(t)


OFFICE BUILDING LEASE

        THIS LEASE, made and executed as of the 30th day of SEPTEMBER, 1996,
between CITINATIONAL-BUCKEYE BUILDING CO., a California limited partnership,
9100 Wilshire Boulevard, Suite 404, Beverly Hills, California 90212, hereinafter
designated the LANDLORD, and CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION,
400 NORTH ROXBURY DRIVE, BEVERLY HILLS, CALIFORNIA 90210, hereinafter designated
the TENANT, consists of the following agreements:

        1.    Demised Premises. Use and Term. Early Occupancy.    For and in
consideration of the covenants hereinafter mentioned, the Landlord leases to the
Tenant and the Tenant hereby leases from the Landlord the premises consisting of
Suite No. 100 located on the Ground Floor and the entire 2nd, 3rd, 6th, 9th and
20th Floors (as per attached plans, marked Exhibit "A") in the CITY NATIONAL
BANK BUILDING, 606 South Olive Street, City of Los Angeles, California, 90014 to
be used by said Tenant as and for ADMINISTRATIVE OFFICES FOR A BANK or for
general office purposes and for no other purpose, for the term of TEN
(10) YEARS, commencing on the 1ST day of JANUARY 1997, and ending on the 31ST
day of DECEMBER 2006. Landlord agrees that it shall not lease any other Premises
in the Building to any other bank or savings and loan association for use as a
home office bank or branch bank serving the general public without the prior
consent of Tenant, which consent shall not be unreasonably withheld. Landlord
agrees that it shall not lease any other Premises on the Ground Floor of the
Building to any other bank or savings and loan association for use as a home
office bank or branch bank serving the general public.

        On September 29, 1996, Landlord completed the construction and build-out
of the 6th Floor premises in accordance with Tenant's plans and specifications,
and Tenant accepted and moved into the premises prior to the scheduled
commencement date of this Lease on September 30, 1996. Landlord and Tenant agree
that Tenant's occupancy from September 30, 1996 through December 31, 1996 and
thereafter for the full ten (10) year Lease Term through December 31, 2006, is
under the terms and conditions of the Lease.

        On November 15, 1996, Landlord completed the construction and build-out
of the 3rd Floor premises in accordance with Tenant's plans and specifications,
and Tenant accepted and moved into the premises prior to the scheduled
commencement date of this Lease on November 16, 1996. Landlord and Tenant agree
that Tenant's occupancy from November 16, 1996 through December 31, 1996, and
thereafter for the full ten (10) year Lease Term through December 31, 2006 is
under the terms and conditions of this Lease.

        2.    Rent.    The Tenant agrees to pay to the Landlord as rent for said
leased premises, monthly installments, as follows:

From September 30, 1996 through November 15, 1996   $ 13,712.00 per month From
November 16, 1996 through December 31, 1996   $ 25,683.00 per month From
January 1, 1997 through December 31, 2001   $ 80,456.00 per month From
January 1, 2002 through December 31, 2006   $ 88,526.00 per month

        Each installment shall be payable in advance on the 1st day of each and
every calendar month during the term hereof, commencing on September 30, 1996,
in lawful money of the United States of America, which the Tenant agrees to pay
to Landlord without deduction or offset, prior notice or demand, at the office
of the building or such place as the LANDLORD may designate. Said rent is
subject to increases as provide in Articles 20, 36 and as otherwise hereinafter
provided. In the event the actual commencement date of this lease should fall on
other than the 1st day of a calendar month,

1

--------------------------------------------------------------------------------


then the rental for the first and last month of the lease term will be prorated
on a calendar month basis. Parking charges are payable as additional rent.

        3.    Sublease and Assignment.    Neither Tenant, nor Tenant's legal
representatives or successors shall mortgage, encumber, assign or transfer this
lease or sublease, or use or occupy or permit the demised premises or any part
thereof to be used or occupied by others, without the prior written consent of
Landlord in each instance, which consent shall not be unreasonably withheld or
delayed in accordance with the express terms and conditions of this Article. Any
such mortgage, encumbrance, sublease or assignment or permission without such
consent shall be voidable, at the option of Landlord and, at the option of
Landlord, shall terminate this lease. If the demised premises or any part
thereof be occupied by any party other than Tenant, without Landlord's consent,
Landlord may at its option, collect rent from the occupant, and apply the net
amount collected to the rent herein reserved but no such occupancy or collection
shall be deemed a waiver of the conditions of this Article or the acceptance of
the occupant as Assignee or Subtenant or a release of Tenant from the further
performance by Tenant of the obligations on the part of Tenant under this lease.

        No sublease or assignment may become effective unless and until Tenant
has given Landlord at least thirty (30) days prior written notice of such
proposed bonafide sublease or assignment, such notice to be received by Landlord
at least thirty (30) days prior to the proposed commencement date of such
proposed sublease or assignment. Said notice shall state and include the
following: the name of the proposed transferee; the status of the proposed
transferee either as, an individual, partnership, corporation or the like; the
present business address of the proposed transferee; a present financial
statement of the proposed transferee; the stated use or purpose and business to
be conducted under the proposed sublease or assignment; the proposed
commencement and termination date of such proposed sublease or assignment: and
whether all or portion of the leased premises is proposed to be subleased under
such proposed sublease.

        Tenant may sublease or assign all or a portion of the demised premises
only upon the obtaining of Landlord's written consent and subject to the
following express conditions: A. That Tenant does not sublease or assign to more
than a reasonable number of transferees which number shall be subject to
Landlord's approval; B. That each transferee shall be subject to the prior
written approval of Landlord which approval shall not be unreasonably withheld,
conditioned or delayed, but without limiting the generality of the foregoing, it
shall be reasonable for Landlord to deny such approval if: (1) The use to be
made of the demised premises by the proposed transferee is (a) not generally
consistent with the character and nature of all other tenancies in the Building
or with Landlord's leasing policy, or (b) a use which conflicts with any so
called "exclusive" then in favor of another tenant of the Building or of any of
Landlord's other Buildings which are in the same complex as the Building, or
(c) any use which is the same as that stated in any percentage lease to another
tenant of the Building or any of Landlord's other Buildings which are in the
same complex as the Building or (d) a use which would be prohibited by any other
portion of this lease (including but not limited to any rules and regulations
then in effect): or (2) The character, moral stability, reputation and financial
responsibility of the proposed transferee is not reasonably satisfactory to
Landlord or in any event not at least equal to those which were possessed by
Tenant as of the date of execution of this lease; C. That in no event shall the
term of such sublease or assignment be for a longer period than the unexpired
term of this lease; D. That each sublease or assignment shall expressly provide
that it is subject and subordinate to this lease; E. That Tenant shall pay to
Landlord, Landlord's then standard processing fee, which as of the date of
execution of this Lease is currently the sum of $1,000,000; F. That the proposed
transferee shall execute an agreement on Landlord's then standard form pursuant
to which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this lease for the period
covered by the sublease or assignment to the extent of the space subleased; G.
That an executed duplicate original of each sublease or assignment and
assumption agreement in a form acceptable to Landlord, together with all sums
due, shall be delivered to Landlord within five

2

--------------------------------------------------------------------------------


(5) days after the execution thereof and any such sublease or assignment shall
not be binding upon Landlord until the delivery of the foregoing to Landlord and
the execution and delivery of Landlord's consent thereto and; H. That Landlord
shall have the right upon written demand to require the transferee to pay the
rent under the sublease or assignment directly to the Landlord and/or to require
Tenant to pay to Landlord a sum equal to (i) fifty per cent (50%) of any rent or
other consideration paid to Tenant by any transferee which is in excess of the
rent then being paid by Tenant to Landlord (to the extent of, and as
apportionable to space sought to be subleased) pursuant to the terms of this
lease, after reduction for the reasonable and necessary direct costs actually
incurred by Tenant to obtain the sublease or assignment, such as e.g., any
brokerage fee and remodeling costs, but with no reduction for any indirect
costs, such as e.g., rent and expenses paid by Tenant while the space sought to
be subleased or assigned is vacant, and (ii) fifty per cent (50%) of any other
profit or gain realized by Tenant from any such subleasing. All sums payable
hereunder by Tenant shall be paid to landlord as additional rent immediately
upon receipt thereof by Tenant. Any such rent, profit, gain or other
consideration, or sum equal to same, as set forth herein, not so paid to
Landlord as herein required, shall be and is deemed to be held and retained by
Tenant in trust for the sole benefit of Landlord, and, whether actually held or
retained by Tenant or not, shall be and is deemed to be held and retained by
Tenant in trust for the sole benefit of Landlord, and whether actually held or
retained by Tenant or not, shall be chargeable to Tenant and payable to Landlord
upon demand. Any failure or refusal by Tenant to pay Landlord same shall
constitute a default and material breach of the terms, covenants and conditions
of this lease subjecting Tenant to all the rights and remedies of Landlord under
this lease and applicable law.

        The consent by Landlord to a sublease or assignment shall not in any way
be construed to relieve Tenant or the transferee from obtaining the express
consent in writing of Landlord to any further transfer. Any further transfer
shall require the written consent of Tenant and any previous transferee except
that Tenant and any transferee hereunder expressly waive their right to consent
to any further transfer of the premises on their behalf by Landlord. The consent
by Landlord to a sublease or assignment shall not in any way be construed to
release Tenant from any liability whether past, present or future under this
lease or to release Tenant from any liability under this lease because of
Landlord's failure to give notice of default under or in respect to any of the
terms, covenants, conditions, provisions or agreements of this lease.
Notwithstanding the consent of Landlord to an assignment or sublease, Tenant
shall remain liable for payment of all bills rendered by Landlord for the rent
and other charges incurred by the transferee for services and materials supplied
to the demised premises. If Tenant is a corporation which, under the then
current guidelines published by the Commissioner or Corporations of the State of
California, is not deemed a public corporation, or if Tenant is an
unincorporated association or a partnership, the transfer, assignment, or
hypothecation of any stock or interest in such corporation, association or
partnership in excess of twenty-five (25%) percent shall be deemed a proposed
transfer within the meaning of this Article, including the requirement of
obtaining Landlord's prior written consent. LANDLORD HEREBY CONSENTS TO THE
ASSIGNMENT, SUBLETTING, OR TRANSFER OF THIS LEASE BY TENANT TO ANY CORPORATION
RESULTING FROM A CONSOLIDATION, OR TO THE SURVIVING CORPORATION IN CASE OF A
MERGER, TO WHICH CONSOLIDATION OR MERGER TENANT SHALL BE A PARTY, OR TO ANY BANK
ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TENANT, OR TO ANY
CORPORATION RESULTING FROM A REORGANIZATION OF TENANT.

        4.    Expiration.    If Tenant shall hold-over after the expiration of
the lease term with the written consent of Landlord, such holding shall be
construed to be a tenancy only month-to-to-month, but otherwise in accordance
with the terms and conditions hereof insofar as they are applicable, but Tenant
shall pay the rate Landlord is then offering to prospective tenants for the
herein demised premises for such further time as Tenant may hold the same; but
nothing in this Article shall be construed as consent by Landlord to the
occupancy or possession of the demised premises by Tenant after the

3

--------------------------------------------------------------------------------


expiration of the term hereof. If Tenant holds over after the termination of
this lease without express written consent of the Landlord, Tenant shall pay to
Landlord rent at the rate landlord is then offering to prospective tenants for
the herein demised premises (but in no event less than two times the monthly
rental which was payable for the last month of the lease term), plus sums
payable under Article 20 and other sums payable as rent under this lease for the
period during which Tenant retains possession of the premises. Nothing herein
shall be construed as a waiver of any of the Landlord's rights or remedies to
recover possession of the demised premises. Tenant shall be liable to Landlord
for any and all reasonably related damages suffered by Landlord including but
not limited to any damages to the demised premises and any lost rentals, profits
or leases suffered because of Tenant's holdover of the premises without the
written consent of the Landlord. This lease shall terminate on the date set
forth without the necessity of notice from either party.

        6.    Automobile Parking. A. Invitee Parking.    Automobile parking
subject to availability, shall be extended to Tenant's invitees, in common with
the invitees of other tenants, at reasonable parking rates and upon other
conditions established by Landlord from time to time in the parking area where
designated by Landlord. During the first five (5) years of the initial Lease
Term, Landlord shall issue transient parking validations to Tenant allowing its
retail banking customers and invitees to park on a transient basis at 80% of the
then current posted validation rate. As of the date of execution of this Lease,
the current posted validation rate is $2.40 for each 20 minutes or portion
thereof. After the first five (5) years, Tenant shall pay the full amount of the
then current Tenant's property, business or person and without liability to
Tenant by reason of interference with the business of Tenant or inconvenience or
annoyance to Tenant or the customers of Tenant. The rent reserved herein shall
in no way abate while said repairs, alterations, decorating, additions or
improvement are being made, and Tenant shall not be entitled to maintain any
set-off or counter-claim for damages of any kind against Landlord by reason
thereof, all such claims being hereby expressly released by Tenant. However, all
such work shall be done in such manner as to cause Tenant the least
inconvenience practicable. Landlord reserves and shall have the right to enter
upon the demised premises for the purpose of posting and maintaining such
notices on the premises as may be necessary to protect Landlord against
mechanic's, materialmen's or other liens and any other notices that may be
proper and necessary.

        13.    Destruction—Fire or Other Cause.    If said building shall be
totally destroyed, this lease shall thereupon terminate. If said building or
demised premises shall be damaged by fire, earthquake, or any other cause
without fault or neglect of Tenant, so that the leased premises become
untenantable, then, if the leased premises cannot be made tenantable within one
hundred twenty (120) working days from the date of such damage, this lease may
be terminated by Landlord in the event the leased premises cannot be made
tenantable within one hundred eighty (180) days, this lease may be terminated by
either party. In any case where the leased premises are rendered partially and
permanently untenantable by fire, earthquake, or other cause without the fault
or neglect of Tenant, the monthly rental shall be adjusted in the proportion
that the rental value of the untenantable portion of the demised premises bears
to the rental value of the whole thereof. In any case, where the leased premises
are rendered partially but only temporarily untenantable by the aforementioned
causes, there shall be no abatement of rental.

        14.    Right of Repossession.    If, in compliance with any law, or
ordinance now or hereafter enacted, or if required to comply with the directions
or requirements of any public officer, board or commission, it becomes necessary
for Landlord to acquire permanently all or any portion of the demised premises,
Landlord or its assigns shall have the right to repossess the demised premises,
or any portion thereof, at any time upon thirty days' written notice to Tenant,
and when said space shall have been so permanently repossessed, Landlord shall,
in lieu of any and all claims for damages, allow Tenant a credit on Tenant's
rent in the proportion that the rental value of the space taken bears to the
rental value of the whole of the demised premises; provided, however, that if
the space taken is of such an amount or size as to make the remaining space
unusable to Tenant, then Landlord, upon thirty (30)

4

--------------------------------------------------------------------------------


days' written notice from Tenant, will endeavor, if available, to furnish Tenant
with comparable space elsewhere in the building and to place Tenant in such new
space, and this lease and each and all of the terms, covenants and conditions
thereof shall thereupon remain in full force and effect and be deemed applicable
to such new space; provided, however, that if Landlord shall be unable to
provide Tenant with such other space, then this lease shall thereupon cease and
terminate. No exercise by Landlord of any right herein reserved shall entitle
Tenant to damages for any injury or inconvenience occasioned thereby, nor shall
Tenant by reason thereof be entitled to any abatement in rent (except as above
set forth in case of taking of space permanently.)

        15.    Eminent Domain.    Should Landlord, at any time during the
continuance in force of this lease, be deprived of the building in which the
demised premises are situated, or any part thereof, or any part of the land on
which the building or appurtenances are situated, by condemnation or eminent
domain proceedings, this lease shall terminate, at Landlord's option, on the
date when Landlord is actually deprived of possession of said land or building,
or some part thereof, and thereupon the parties hereto shall be released from
all further obligations hereunder. Should Tenant, at any time during the
continuance in force of this lease, be deprived of the demised premises or any
substantial part thereof preventing Tenant from using the remainder of the
Premises for the purposes intended under this Lease, by condemnation or eminent
domain proceedings, this lease shall terminate, at Tenant's option, on the date
when Tenant is actually deprived of possession of the Premises, or said
substantial part thereof, and thereupon the parties hereto shall be released
from all further obligations hereunder. Upon the termination of this Lease as
aforesaid, Landlord shall thereupon repay to Tenant any rental theretofore paid
by Tenant and unearned at the date of such termination. Tenant shall not be
entitled to any compensation, allowance, claim or offset of any kind against the
Landlord, as damages or otherwise, by reason of such condemnation or eminent
domain proceedings or by reason of being deprived of the demised premises or the
termination of this lease, and said Tenant does hereby waive, renounce and
quit-claim to Landlord any right in any to any award, judgment, payment or
compensation which shall or may be made or given because of the taking of said
premises, or any portion thereof, by virtue of any such condemnation or eminent
domain proceedings, whether received in any such action or in settlement or
compromise thereof by Landlord, except that Tenant shall have the right to file
a separate claim to recover the value of its personal property in the eminent
domain proceedings.

        16.    Use of Building.    Tenant shall not be allowed to use the name
of the building in which the demised premises are located, or words to that
effect, in connection with any business carried on in said premises (except as
Tenant's address) without written consent of Landlord. Tenant shall not engage
in any advertising whatsoever, which in any way shall adversely affect the
character of the building of which the demised premises are a part. TENANT
FURTHER COVENANTS AND AGREES NOT TO SUFFER OR PERMIT SAID PREMISES, OR ANY PART
THEREOF TO BE USED IN ANY MANNER THAT WILL INJURE OR IMPAIR THE STRUCTURAL
STRENGTH OF SAID BUILDING, AND NOT TO SUFFER OR PERMIT TO BE INSTALLED IN SAID
PREMISES, ANY MACHINERY OR APPARATUS, THE WEIGHT OR VIBRATION OF WHICH WILL TEND
TO INJURE OR IMPAIR THE STRUCTURAL STRENGTH OF SAID BUILDING.

        17.    Successors.    Subject to the aforementioned restrictions on
assignment of this lease on the part of Tenant, the words "Landlord" and
"Tenant" as used herein include, apply to, and bind and benefit the heirs,
executors, administrators, assigns and successors of Landlord and Tenant. In the
event of any change of name, Tenant agrees to furnish Landlord with a change of
business or corporate name with appropriate supporting documentation.

        18.    Co-Tenants.    All persons comprising Tenant, together with all
assignees and Subtenants, should Landlord elect to treat said assignees and
Subtenants as Tenants, are to be held and hereby agree to be held jointly and
severally responsible for the payment of rent and the faithful performance of
all the terms, covenants and conditions of this lease. Landlord shall have the
right to proceed against

5

--------------------------------------------------------------------------------


any person liable under this lease without the necessity of first proceeding
against any other person and without first pursuing any other remedy. Payment or
refund by Landlord to any person who is one of the Tenants hereunder of any
sums, including but not limited to the security deposit due under this lease,
shall constitute payment or refund to any persons comprising Tenant.

        19.    Non-Liability of Landlord.    Except in the event of Landlord's
negligence or willful misconduct, Landlord shall not be liable to Tenant, or to
any other person or persons whomsoever, and Tenant hereby waives any and all
claims for any damages to the leased premises or for or on account of any loss,
damage, theft, injury to any person or property in or about said premises, or
the building of which the demised premises are a part, or the approaches or
entrances thereto, or on the streets, sidewalks, parking areas or corridors
thereof, caused or occasioned by said premises being out of repair, by defects
in said building or said premises or equipment contained therein, including, but
not limited to, any security system located in or about the demised premises
whether or not installed by Landlord, or by the failure to keep the same in good
order and repair, or by fire, gas, water, electricity, failure or malfunction of
the air-conditioning, or by the breaking, overflowing or leaking of roofs,
pipes, or walls of said building, or for any other damage or injury caused by
any acts or events whatsoever beyond the control of Landlord, including, but not
limited to, the acts and omissions of other Tenants and invitees of the
building. Landlord shall not be liable and Tenant hereby waives all claims for
damages that may be caused by Landlord in re-entering and taking possession of
the premises as herein provided.

        20.    Increase of Taxes and Operating Costs.    Tenant shall pay all
taxes assessed during the term of this lease against Tenant's personal property
and trade fixtures and against tenant improvements which exceed the building
standard tenant improvements whether installed by Landlord or by Tenant, or in
Tenant's possession in, upon or about the demised premises. Tenant shall also
pay gross receipts tax or any excise or other taxes or licenses on or measured
by or allocable to the rent payable hereunder (whether charged to Landlord or to
Tenant, or to either or both of them, and whether or not now customary or within
the contemplation of the parties hereto). In the event any such taxes or
licenses shall be or have been imposed against the Landlord or the real property
of which the demised premises forms a part, then the amount of such taxes shall
be paid by Tenant, as additional rent upon demand for payment by Landlord. Said
sum shall be payable in advance in equal monthly installments based upon
Landlord's estimate of the total amount due. Said estimated monthly payments
shall be adjusted annually to the actual tax or license due by payment by Tenant
or credit by Landlord of any difference.

        If, (a) in any property tax fiscal year during the term of this lease
Taxes shall be increased above the Taxes for the base fiscal year, and/or (b) if
in any calendar year during the term of this lease Operating Costs shall be
increased above those in effect during the base year, both as hereinafter
defined, Tenant shall pay to Landlord, upon receipt of a statement therefor and
in the manner hereinafter set forth, as additional rent, 24.82% of the amount of
such increase in Taxes and 24.82% of the amount of increase in Operating Costs.

        A.    Definition.    (1) "Taxes" shall mean taxes and assessments upon
or with respect to the building of which the demises premises forms a part,
ancillary parking facilities servicing the building, and land upon which they
are located including but not limited to drive-ways, landscaped areas and
courtyard entrance areas (in this Article collectively referred to as the "land
and/or improvements"), imposed by Federal, State or local governments. If,
because of any change in the method of taxation of real estate, any tax or
assessment is imposed upon Landlord or upon the owner of the land and/or
improvements, or upon or with respect to the land and/or improvements or the
rents or income therefrom, in substitution of or in lieu of any tax or
assessment which would otherwise be a real estate tax, such other tax or
assessment shall be deemed to be a real estate tax. In case there shall be a
reduction of the assessed valuation on the land and/or improvements for any
fiscal year which affects the taxes in any year for which a rent adjustment
shall have been made, the rent adjustment shall be recalculated on the basis of
the revised assessed valuation and Landlord will credit against the rent next
becoming

6

--------------------------------------------------------------------------------


due from Tenant such sums as may be due to Tenant by reason of the
recalculation, less the expenses and costs incurred in effecting such reduction,
including but not limited to attorneys fees, Property Tax Consultants fee, and
other professional fees provided that such rent adjustment shall not reduce the
rent payable hereunder below the basic monthly rent payable as set forth in
Article 2 of this lease. DURING THE FIRST FIVE (5) YEARS OF THE LEASE TERM,
"TAXES" SHALL NOT INCLUDE ANY INCREASE IN PROPERTY TAXES RESULTING FROM ANY
TRANSFER OR CONVEYANCE OF THE REALTY OF WHICH THE DEMISED PREMISES FORMS A PART
OR FROM ANY TRANSFER OR CONVEYANCE OF ANY OWNERSHIP INTEREST IN ANY ENTITY
OWNING SAID REALTY OR ANY PART THEREOF. DURING THE LAST FIVE (5) YEARS OF THE
LEASE TERM, "Taxes" shall include any property taxes resulting from any transfer
or conveyance of the realty of which the demised premises forms a part or from
any transfer or conveyance of any ownership interest in any entity owning said
realty or any part thereof, EVEN IF SAID TRANSFER OR CONVEYANCE OCCURS DURING
THE FIRST FIVE (5) YEARS OF THE LEASE TERM. (2) "Operating Costs" shall mean
(a) wage and labor costs applicable to persons engaged in the management,
operations, maintenance, overhaul, improvement or repair of the land and/or
improvements, whether said persons be employed by Landlord or by an independent
contractor, with whom Landlord shall have contracted or may contract for such
services. It is hereby understood that any increase or decrease in the hours of
employment or the number of paid holidays, or vacation days, social security
taxes, unemployment insurance taxes and the costs, if any, of providing
disability, hospitalization, medical welfare, pension, retirement or other
employee benefits imposed by law or by any collective bargaining agreement, or
any voluntary employee benefit plans, applicable with respect to such employees,
shall correspondingly affect the wage and labor costs; and (b) cost of
utilities, fuel, supplies, all insurance, service contracts, improvements
(excluding the interior of tenant spaces) of or on the land and/or improvements,
amortized over the useful life of such improvements in accordance with generally
accepted accounting principles; and (c) such other items as are customarily
included in the cost of managing (including but not limited to management fees),
operating (including but not limited to ground rent), maintaining (including but
not limited to cleaning and janitorial services), overhauling, improving and
repairing the land and/or improvements in accordance with generally accepted
accounting or management principles or practices.

        Notwithstanding anything to the contrary in the definition of 'Operating
Costs,' Operating Costs shall not include the following:

        (i)    Any ground lease rental (but rental and other access fees on the
access tunnel to the Pershing Square Garage are included in operating costs);

        (ii)    Capital expenditures required by Landlord's failure to comply
with laws enacted on or before the date the Building's Temporary Certificate of
Occupancy is validly issued;

        (iii)    Costs incurred by Landlord with respect to goods and services
(including utilities sold and supplied to tenants and occupants of the Building)
to the extent that Landlord is entitled to reimbursement for such costs;

        (iv)    Costs incurred by Landlord for the repair of damage to the
Building to the extent that Landlord is reimbursed by insurance proceeds;

        (v)    Costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants in
the Building or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant suites for tenants or other occupants of the
Building;

        (vi)    Depreciation and amortization (except as otherwise provided
herein to be includable in operating expenses);

7

--------------------------------------------------------------------------------




        (vii)    Leasing commissions, attorneys' fees, and other costs and
expenses incurred in connection with negotiations or disputes with present or
prospective tenants or other occupants of the Building;

        (viii)    Wages incurred in connection with the operation of the parking
structure;

        (ix)    Costs of a capital nature, including without limitation, costs
incurred by Landlord for alterations which are considered capital improvements,
(but capital repairs and capital replacements, and capital equipment and capital
tools purchased by Landlord to enable Landlord to supply services Landlord might
otherwise contract for with a third party, shall be included in operating
expenses in accordance with generally accepted accounting principles,
consistently applied);

        (x)    Expenses in connection with services or other benefits which are
not provided to Tenant or for which Tenant is charged for directly or which are
selectively provided to another tenant or occupant of the Building;

        (xi)    Interest, points and fees on debt or amortization on any
mortgage or mortgages encumbering the Building or the land on which the Building
is located;

        (xii)    Expenses and costs not normally, in accordance with generally
accepting accounting principles, included in Operating Costs by landlords of
first-class institutional office Buildings;

        (xiii)    Advertising and promotional expenditures;

        (xiv)    Any bad debt loss, rent loss, or reserves for bad debts or rent
loss;

        The following shall also be excluded from the taxes and operating costs:
Federal and State income taxes imposed on Landlord's net income and any and all
costs of any expenses to procure tenants for the building, including but not
limited to brokerage commissions, legal fees, and remodeling costs of suites.
(3) "Base Year" shall mean (a) for computation of Tax increases, the fiscal tax
year ended June 30th, 1997, and (b) for computation of Operating Cost increases,
the calendar year 1997. (4) "Subsequent Year" shall mean each and every tax or
calendar year, as the case may be, following the base year falling wholly or
partly within the term of this lease.

        B.    Statements for Tenant.    On or about the lst day of April, in
each and every Subsequent Year, and within ninety (90) days after the expiration
or earlier termination of the term of this lease, Landlord will furnish to
Tenant a comparative statement which shall show a comparison of all pertinent
costs, either actual or estimated, and information applicable to the Taxes in
the Base Year and in the current tax year and applicable to Operating Costs in
the Base Year and in the calendar year preceding the year in which the
comparative statement is submitted, and the amount, if any, of the increase in
Taxes and Operating Costs and the amount thereof to be paid by Tenant. In the
event that the Building is not at least ninety-five percent (95%) occupied
during any Base Year or Subsequent Year, then the costs for such year, either
actual or estimated, shall be adjusted and increased to reflect what expenses
would have been, had such occupancy been ninety-five percent (95%) during such
entire year. The failure of Landlord to furnish a comparative statement for any
year in accordance with this Paragraph B shall be without prejudice to the right
of Landlord to furnish comparative statements in subsequent years. In the event
that Landlord shall for any reason, be unable to furnish a comparative statement
on or about April lst of any year, or within ninety (90) days after the
expiration or earlier termination of this lease, Landlord may furnish such
statement as soon thereafter as practicable, with the same force and effect as a
comparative statement would have had, if delivered as aforesaid.

        C.    Payment of Increase in Rent.    (1) The payment of any additional
rent on account of Taxes and Operating Cost increases, pursuant to the
provisions of this Article 20 shall be made as follows: On the first day of the
month following the furnishing of a comparative statement, Tenant shall pay to
landlord as additional rent (a) a sum equal to 1/12th of Tenant's share of tax
increase multiplied by the number

8

--------------------------------------------------------------------------------


of months then elapsed from the date commencing with the lst day of the current
fiscal tax year up to the date of the comparative statement (less any payments
made in advance under the last previous comparative statement submitted, if
any), plus (b) a sum equal to 1/12th of Tenant's share of Operating Costs
increase multiplied by the number of months then elapsed from the date
commencing with the first day of the preceding calendar year up to the date of
the comparative statement (less any payments made in advance under the last
previous comparative statement submitted, if any), plus (c) in advance, 1/12th
of such share of both Tax and Operating Cost increases with respect to the then
current month, and each month thereafter as additional rent until a different
comparative statement shall be submitted as above provided. (2) When the next
comparative statement is submitted by Landlord to Tenant, in the event that such
comparative statement shall show an increase in Taxes and/or Operating Costs
which shall be different from the increase paid or which was to be paid in
advance under the last previous comparative statement, then the additional rent
that had been or was to be paid in advance on account of Taxes and Operating
Cost increases, shall be increased or decreased accordingly. (3) The additional
rent due to Landlord or any credit due to Tenant, as disclosed by the
comparative statement furnished Tenant, shall be paid or credited within Ten
(10) days after the furnishing of such comparative statement. (4) In the Event
Tenant should dispute any cost items in any comparative statement furnished by
Landlord pursuant to this Article, Landlord and Tenant specifically agree that
provided Tenant is not otherwise in default in the payment of the basic monthly
rent under this lease and Tenant first deposits with Landlord the total sum in
dispute hereunder, the cost items in dispute shall be submitted to an
independent Certified Public Accountant engaged by Landlord and reasonably
approved by Tenant, for audit and verification of the cost items disputed, and
the finding and determination of said independent Certified Public Accountant,
shall be deemed conclusively correct, final and binding between parties hereto
without further remedy or recourse to legal proceedings. In the event such audit
discloses that the aggregate of the true amount of such cost items as verified
is within three per cent (3%) of the aggregate items disputed, Tenant shall pay
the cost of such audit, which shall be in accordance with the reasonable charges
generally prevailing for such work. Sums payable under this Article are deemed
independent additional rental and are payable in addition to the rental
specified in Article 2 of this lease, any guaranteed minimum monthly rental, and
any percentage rental payable under this lease.

        D.    Arbitration.    Provided Tenant is not otherwise in default in the
payment of the basic monthly rent under this lease, the interpretation,
construction, performance, or breach of this Article 20, may be settled by
arbitration pursuant to the rules and regulations of the American Arbitration
Association. Either party requesting arbitration under this Article 20 shall
make a demand on the other party by registered or certified mail with a copy to
the American Arbitration Association. It is a condition precedent to Tenant's
right to arbitration that Tenant first deposit with Landlord the total amount of
the sum in dispute. The arbitration shall take place as noticed by the American
Arbitration Association regardless of whether one of the parties fails or
refuses to participate. In no event shall any sum payable hereunder be withheld
by Tenant pending completion of such arbitration.

        21.    Gender.    In this lease, whenever the context so requires, the
masculine gender herein used shall include the feminine or neuter and the
singular number shall include the plural. The captions set forth in the various
Articles of this lease am for identification and convenience only and am not
intended to, and shall not be deemed to limit or expand the contents of the
respective Article. If Tenant is a corporation, Tenant agrees to provide
Landlord, upon execution of this lease by Tenant, with a notarized copy of a
corporate resolution authorizing the Tenant corporation to execute this lease
and any appurtenant documents.

        22.    Subordination.    Tenant expressly agrees that, at the sole
option of Landlord, this lease shall be either subject and subordinate, or
paramount, to all ground or underlying leases, mortgages, Deeds of Trust, or any
other encumbrances now placed or which may be placed in the future upon the real
property of which the demised premises are a part by the owners thereof, and to
all renewals,

9

--------------------------------------------------------------------------------


modifications, replacements or extensions thereof. And Tenant further agrees
that, whenever requested to do so by Landlord, Tenant will execute, sign and
deliver any documents required to effectuate such subordination or superiority.
Tenant shall upon request from Landlord, execute and deliver to Landlord any
certificate or other instrument stating the date this lease will terminate, the
date to which rent has been paid, that this lease is in full force and effect
without modification, and that Tenant has no rights of deduction or offset
hereunder or, if this lease has been modified or if Tenant claims a deduction or
offset hereunder, stating the effect of such modification and/or the claimed
deduction or offset. Tenant hereby irrevocably constitutes and appoints Landlord
as Tenants' attorney in fact to execute (and to deliver to any third party) any
documents required to effect such subordination or superiority and nay such
certificate or instrument for and on behalf of Tenant, if Tenant shall have
failed to do so within ten (10) days after request therefore by Landlord, and in
such event Landlord shall be conclusively deemed not in default under this
lease. Any right, either expressed or implied, to quiet enjoyment of the
premises which Tenant may have under this lease shall be subject to any
subordination of this lease under this Article.

        Notwithstanding anything to the contrary in the foregoing, Lanldord
agrees that it shall reasonably cooperate with and assist Tenant in Tenant's
obtaining a lender's standard form Non-Disturbance Agreement by requesting such
an agreement from the lender on behalf of Tenant. Any and all costs and expenses
incurred in obtaining a Non-Disturbance Agreement shall be Tenant's sole
responsibility, including but not limited to any fees or costs imposed by the
lender and any and all attorneys' fees incurred by Tenant or Landlord. Any
negotiations or modifications of lender's standard form Non-Disturbance
Agreement shall be Tenant's sole responsibility.

        23.    Delay in Occupancy.    Tenant, agrees that, in the event Landlord
does not deliver to Tenant timely possession of the demised premises at the
commencement of the term, due to failure of a previous tenant to promptly vacate
the premises, or due to delays of Landlord or its contractor in completing the
remodeling of the premises, or due to any other delays, Landlord shall not be
liable for any damage caused thereby; nor shall this lease be void or voidable
if possession is given to Tenant within one hundred twenty (120) days after the
date set for commencement of this lease, but in no event shall Tenant be liable
for rent until such time as Landlord offers to deliver possession of said
premises to Tenant. However, the term hereof shall NOT be extended by such
delay. If Tenant, with Landlord's consent, takes possession of the demised
premises prior to the commencement of this lease, then Tenant shall be subject
to all the covenants and conditions hereof and shall pay rent for the period
ending with the commencement of said term at the monthly rate prescribed for the
first month of the said term. In the event that the delay in delivering to
Tenant possession of said premises at the commencement of said term is caused by
Tenant, rentals shall nevertheless commence on the date set out in this lease
for the commencement of the term of this lease.

        24.    Conditions of Covenants.    Each and all of the provisions of
this lease are conditions precedent to be faithfully and fully performed and
observed by Tenant to entitle Tenant to obtain and continue in possession of the
premises hereunder; said conditions are also covenants on the part of Tenant and
time of performance of each is of essence of this agreement.

        25.    Attorneys' Fees.    If any action or actions be commenced for the
breach of any covenants or conditions of this lease, or for any rent, or any
other action arising out of this lease, or for the possession of said premises,
or if arbitration of Article 20 is requested by either party hereto, or if
Landlord necessarily intervenes in or becomes a party, or is made a party to,
any action or actions accruing out of this lease in order to protect is rights,
then losing party will pay to prevailing party a reasonable attorney's fee in
such action or actions, which fee shall be fixed by the court in such action. As
a further inducement to Landlord to make this lease and in consideration
thereof, Landlord and Tenant covenant and agree that in any action or proceeding
arising out of, under or by virtue of this lease, Landlord and Tenant do hereby
waive trial by jury.

10

--------------------------------------------------------------------------------


        26.    Building Rules.    Tenant covenants that Tenant, together with
all persons entering and/or occupying the demised premises shall keep and
perform each and all of the rules and regulations of the building hereinafter
set forth which are hereby referred to and made a part hereof. Landlord shall
have the right to amend said rules and to make other and different reasonable
rules and regulations as in Landlord's reasonable judgment may from time to time
be necessary for the management, safety, care and cleanliness of the premises,
and for the preservation of good order therein, as well as for the convenience
of other occupants and tenants therein. Such rules and regulations may
reasonably limit, restrict and regulate the privileges of tenants in the said
building, and all such rules and regulations so made by Landlord, after notice
thereof to Tenant, shall be binding upon Tenant and become conditions of
Tenant's tenancy and covenants on the part of and to be performed by Tenant.
Violation of any such rules and regulations may be deemed a breach of this lease
by Tenant. Landlord shall not be responsible to Tenant or to any other person
for the non-observance or violation of the rules and regulations by any other
tenant or person.

        27.    Waiver.    No modification, alteration or waiver of any term,
covenant or condition of this lease shall be valid unless in writing subscribed
by the Landlord or by any officer of Landlord authorized in writing. No waiver
of a breach of any covenant or condition shall be valid unless in writing
subscribed by the Landlord or by any officer of Landlord authorized in writing.
No waiver of a breach of any covenant or condition shall be construed to be a
waiver of any succeeding breach. No act, delay or omission done, suffered or
permitted by landlord shall be deemed to exhaust or impair any right, remedy or
power of Landlord hereunder. Landlord shall have the right to accept any rental
payment tendered by Tenant for lesser amounts than the full rental due without
waiver of the balance due from Tenant, and in this regard Landlord shall have
the right to deposit any checks tendered by Tenant regardless of any restrictive
notations or endorsements placed thereon by Tenant or set forth in any
accompanying transmittal without waiver of the balance due Landlord. Landlord's
acceptance of the keys to the premises shall not constitute a surrender or
termination of this lease. A surrender or termination of this lease can only be
effected by way of written agreement between the parties. This agreement
contains the entire contract between the parties hereto, and there are no oral
or other agreements between Tenant and Landlord with regard to this lease,
except those expressly set out herein, and no representative or officer of
Landlord has any power to change, modify or make any other terms or
representations whatsoever than those herein set forth. Tenant hereby waives the
provisions of Sections 1932, 1941, 1942 and subdivision (4) of Section 1933 of
the Civil Code of the State of California and any and all other statutes or laws
permitting a tenant to make repairs at the expense of the landlord or to
terminate a lease by reason of the condition of the premises or any part
thereof. Should any part, clause, provision or condition of this lease be held
to be void, invalid or inoperative, such invalidity shall not affect any other
clause, provision or condition hereof, but the remainder of this lease shall be
effective as through such invalid clause, provision or condition had not been
included herein.

        28.    Covenant by Tenant. Hazardous Materials.    Tenant covenants to
hold Landlord free and harmless from all loss or damage resulting from Tenant's
violation of any term or provision of this lease, including but not limited to
attorney fees and court costs.

        Tenant further covenants to hold Landlord free and harmless from the
use, misuse or neglect of said premises or appurtenances and expressly waives,
in favor of Landlord, all claims arising out of any alleged defective or unsafe
condition thereof, unless the same was caused by the negligence or willful
misconduct of Landlord.

        Tenant agrees to pay for all damages which may be caused to Landlord or
the building in which the demised premises are situated or to any tenant or
occupant thereof by any act or failure to act of Tenant or any of Tenant's
invitees, contractors, agents, guests, visitors or employees, and Tenant further
agrees not to use or suffer to be used the demised premises in any manner which
will increase the present rate of premium for insurance on said building, or
cause a cancellation of any insurance policy

11

--------------------------------------------------------------------------------


relating to said building (Landlord acknowledges that Tenant's existing banking
operations do not violate this restriction on the use of the Premises), or keep
or suffer to be kept therein any gasoline, distillate, petroleum, hazardous
substances or explosive products. Tenant agrees during the entire term to take
good care of the demised premises and to keep the interior thereof in good
order, repair and condition, natural deterioration with careful use and injury
by fire, the elements and acts of God excepted.

        Tenant and Landlord hereby represent and warrant that no real estate
broker nor any other person other than Landlord, its agents and employees, has
been involved in the securing and negotiation of this lease, nor is any broker
or any other person entitled to any commission, finder's fee, nor any other
payment as a result of Tenant's execution of this lease.

        Tenant shall not use, generate, manufacture, produce, store, treat or
dispose of on, under or about the Leased Premises or the Building, or any part
thereof, any pesticides, fungicides, solvents, herbicides, flammable explosives,
asbestos, radioactive materials, hazardous wastes, toxic substances or related
injurious materials, whether injurious by themselves or in combination with
other materials (collectively, "Hazardous Materials"). As used in this Paragraph
7.C, Hazardous Materials shall include but not be limited to substances defined
as "hazardous substances", "hazardous materials", or "toxic substances" in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq.; the Resource Conservation and Recovery
Act; 42 U.S.C. Section 6901 et seq.; and those substances defined as "hazardous
wastes" in Section 25117 of the California Health & Safety Code or as "hazardous
substances in section 20316 of the California Health and Safety Code; and in the
regulations adopted and publications promulgated pursuant to said laws.
California Health and Safety Code Section 25359.7 (b) requires any tenant of
real property who knows, or has reasonable cause to believe, that any release of
a hazardous substance has come to be located in, on or beneath such real
property to give written notice of such condition to the owner thereof. Tenant
shall comply with requirements of Section 25359.7 (b) and any successor statute
thereto and with all other statutes, laws, ordinances, rules, regulations and
orders of governmental authorities with respect to hazardous substances.

        Tenant shall indemnify, defend (by counsel reasonably acceptable to
Landlord), protect, and hold Landlord, and each of Landlord's partners,
employees, agents, attorneys, successors and assigns, free and harmless from and
against any and all claims, liabilities, penalties, forfeitures, losses or
expenses (including attorneys' fees) or death of or injury to any person or
damage to any property whatsoever, arising from or caused in whole or in part,
directly or indirectly by (a) Tenant's possession in, on, under or about the
Leased Premises or discharge in or from the Leased Premises of any Hazardous
Materials or Tenant's use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Leased premises or the Building, or (b) Tenant's
failure to comply with any Federal, State, County, Municipal, local or other
law, rule, ordinance and regulation now or hereafter in effect relating to the
industrial hygiene, environmental protection, use, analysis, generation,
manufacture, purchase, transportation, storage and disposal of hazardous, toxic,
contaminated, polluting and radioactive matter, substances and wastes. Tenant's
obligations hereunder shall include, without limitation, and whether foreseeable
or unforeseeable, all costs of any required or necessary repair, cleanup,
detoxification or decontamination of the Leased Premises or the Building, and
the preparation and implementation of any closure, remedial action or other
required plans in connection therewith, and shall survive the expiration or
earlier termination of this Lease. For purposes of the release and indemnity
provisions hereof, any acts or omissions of Tenant, or by employees, agents,
assignees, contractors or subcontractors of Tenant or others acting for or on
behalf of Tenant (whether or not they are negligent, intentional, willful or
unlawful) shall be strictly attributable to Tenant.

12

--------------------------------------------------------------------------------


        29.    Default.    A.    It shall, at Landlord's option, be deemed a
breach of this lease if (1) Tenant defaults (a) in the making of any payment of
money pursuant to this lease, or (b) in fulfilling any other term, covenant,
condition, provision, or agreement of this lease if said default under this
Article 29 continues to exist at the expiration of THIRTY (30) days after notice
thereof given by Landlord to Tenant, or (2) (Intentionally deleted. Any
references to this subparagraph 2 in this Lease shall be deemed to refer to
subparagraph (3) which follows); (3) Tenant shall cease to occupy or conduct
business in Suite 100 and/or the Second Floor Premises during customary banking
hours, or if Tenant shall remove substantially all of Tenant's furniture or
furnishings therefrom, or (4) Tenant shall fail to move into or take possession
of demised premises within fifteen (15) days after Landlord offers the premises
for occupancy or (5) any execution or attachment shall be issued against Tenant
or any of Tenant's property or (6) the demised premises shall be taken or
occupied or attempted to be taken or occupied by someone other than Tenant or
(7) Tenant shall default with respect to any other lease between (a) Landlord
and Tenant, or (b) any parent company or subsidiary company or affiliate or
agent of Landlord or Tenant or (8) Tenant assigns or otherwise transfers
substantially all of the assets used in connection with the business conducted
in demised premises.

        B.    In the event that Landlord elects, pursuant to paragraph A of this
Article, to declare a breach of this lease, then Landlord shall have the right
to give Tenant FIFTEEN (15) days notice of intention to end the term of this
lease and thereupon, at the expiration of said FIFTEEN (15) days, the term of
this lease shall expire as fully and completely as if that day were the day
herein definitely fixed for the expiration of the term hereof and Tenant shall
then quit and surrender the demised premises to Landlord, but Tenant shall
remain liable as hereinafter provided. If Tenant fails to so quit and surrender
the demised premises as aforesaid, Landlord shall have the right, without notice
to re-enter demised premises and dispossess Tenant and the legal representatives
of Tenant and all other occupants of demised premises by unlawful detainer or
other summary proceedings, or otherwise, and remove their effects and regain
possession of demised premises (but Landlord shall not be obligated to effect
such removal).

        C.    In the event of any breach of this lease by Tenant (and regardless
of whether or not Tenant has abandoned the demised premises), this lease shall
not terminate unless Landlord, at Landlord's option, elects at any time when
Tenant is in breach of this lease to terminate Tenant's right to possession as
provided in Paragraph B and of this Article or, at Landlord's further option, by
the giving of any notice (including but not limited to any notice preliminary or
prerequisite to the bringing of legal proceedings in unlawful detainer)
terminating Tenant's right to possession. For so long as this lease so continues
in effect, Landlord may enforce all of Landlord's rights and remedies under this
lease, including the right to recover all rent as it becomes due hereunder. For
the purposes of this Paragraph C, the following shall not constitute termination
of Landlord's right to possession; (1) acts of maintenance or preservation or
efforts to relet demised premises, or (2) the appointment of a receiver upon
initiative of Landlord to protect Landlord's interest under this lease.

        D.    In the event of termination of this lease or termination of
Tenant's right to possession (as the result of Tenant's breach of this lease or
pursuant to Article 30 (Bankruptcy), landlord shall have the right: (1) To
remove any and all persons and property from demised premises pursuant to such
rights and remedies as the laws of the State of California shall then provide or
permit, but Landlord shall not be obligated to effect such removal. Such
property may, at Landlord's option, be stored or otherwise dealt with as such
laws may then provide or permit, including but not limited to the right of
Landlord to store the same, or any part thereof, in a warehouse or elsewhere at
the expense and risk of and for the account of Tenant. (2) To recover from
Tenant damages which shall include but not be limited to: (a) The worth, at the
time of award, of the unpaid rent (including but not limited to increases in
rent pursuant to Article 20 even if determined at a later date) which have been
earned at the time of termination; (b) The worth, at the time of award, by which
the unpaid rent (including but not limited to increases in rent pursuant to
Article 20 even if determined at a later date) which would have been

13

--------------------------------------------------------------------------------


earned after termination until the time of award exceeds the amount of such
rental loss that the Tenant proves could have been reasonably avoided; (c) The
worth, at the time of award, of the amount by which the unpaid rent (including
but not limited to increases in rent pursuant to Article 20 even if determined
at a later date) for the balance of the term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably avoided
for the same period; and (d) Such reasonable expenses as Landlord may incur for
legal actions, attorney's fees, court costs, for reletting (including but not
limited to advertising), brokerage fees, for putting demised premises in good
order, condition and repair, for preparing the same for reletting (including but
not limited to any remodeling, renovations or alterations of the premises), and
for keeping demised premises in good order, condition and repair (before and
after Landlord has prepared the same for reletting), and all reasonable costs
(including but not limited to attorneys' and receivers' fees) incurred in
connection with the appointment of and performance by any receiver and any other
amount necessary to compensate Landlord for all the detriment approximately
caused by Tenant's failure to perform these obligations under the lease or which
in the ordinary course of things would be likely to result therefrom. The "worth
of at the time or award" shall include interest at the maximum legal rate.
(3) To enforce, to the extent permitted by the laws of the State of California
then in force and effect, any other rights or remedies set forth in this lease
or otherwise applicable hereto by operation of law or contract.

        E.    In the event of a breach by Tenant of any of the terms, covenants,
conditions, provisions or agreements of this lease Landlord shall additionally
have the right of injunction. Mention in this lease of any particular remedy
shall not preclude Landlord from any other remedy, at law or in equity.

        F.    Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future law in the event of Tenant's being
evicted or dispossessed or any cause, or in the event of Landlord's obtaining
possession of demised premises, by reason of the violation by Tenant of any of
the terms, covenants, conditions, provisions or agreements of this lease, or
otherwise.

        G.    Any amount due to Landlord not paid when due shall bear interest
at the maximum rate then allowable by law from the date due. On any amounts not
paid within twenty-five (25) days from the date due, Tenant shall pay Landlord a
late charge of five (5%) per month for Landlord's administrative expenses, plus
the amount of legal costs and attorney's fees incurred by Landlord prior to
trial, for the collection of such delinquent rent. Landlord shall have the right
to apply the first monies received from Tenant to late charges and interest.
Payment of such interest and late charges shall not excuse or cure any default
by Tenant under this lease. Interest shall not be payable on late charges.

        30.    Bankruptcy.    If, at any time during the term of this lease, in
any judicial action proceeding in any court against Tenant, a receiver or other
officer or agent abe appointed to take charge of said premises or the business
conducted therein and shall be in possession thereof, or if this lease or the
interest or estate created thereby vest in any other person or persons by
operation of law or otherwise, except by consent of Landlord, or in the event of
any action taken by or against Tenant under the federal bankruptcy laws or other
applicable statutes of the United States, or any state, or if Tenant shall make
an assignment for the benefit of creditors, or if an attachment or execution is
levied upon Tenant's property or interest under this lease which is not
satisfied or released within thirty (30) days thereafter, the occurrence of any
such event shall be deemed to be a breach of this lease by Tenant, and Landlord
shall have the rights herein provided in the event of any such breach, including
the right, at Landlord's option, to terminate this lease immediately and enter
said premises and remove all persons and property therefrom. Notwithstanding the
foregoing, in the event Tenant is ever subjected to the jurisdiction of the
Federal Deposit Insurance Corporation or any other federal or state banking
authority and pursuant thereto Tenant or such authority continues to pay the
rent pursuant ot this Lease, then this Lease shall not terminate pursuant to the
provisions of this Article so long as the rental and other provisions of this
Lease are performed.

14

--------------------------------------------------------------------------------


        31.    Acceptance.    Tenant agrees that, upon substantial completion of
said premises and/or upon Landlord's offer to deliver the same for occupancy by
Tenant, Tenant will accept said premises and take possession thereof. The entry
of the Tenant into the possession of the demised premises shall be conclusive
acknowledgement on Tenant's part of Tenant's acceptance of the premises and that
they are in good and tenantable condition, except as to latent defects not
apparent by reasonable visual inspection and reasonable punchlist items. At the
expiration or sooner termination of this Lease, Tenant shall deliver the demised
premises to Landlord, clean and in a state of repair in which said premise
existed at the commencement of the term hereof with tenant improvements accepted
by Landlord under the provisions of Article 7, reasonable wear and tear
excepted. There are no representations or warranties of Landlord as to the
condition or state of repair of the premises except as expressly stated in this
lease. Tenant's failure to accept the premises upon Landlord's offer of delivery
shall in no way postpone the commencement of this lease or Tenant's obligation
to pay rental hereunder.

        32.    Compliance.    Tenant shall, at Tenant's expense, comply with all
laws, rules, orders, ordinances, regulations and requirements or municipal,
state and federal governments, boards and authorities relative to the Tenant's
occupancy of the demised premises or to the business to be conducted therein.
Landlord shall, at Landlord's expense, comply with all laws, rules, orders,
ordinances, regulations and requirements or municipal, state and federal
governments, boards and authorities (herein collectively referred to as the
"requirements and authorities") relative to the leasing and general operations
of the Building, exclusive of the requirements and authorities relative to each
and all of the tenant's occupancies of premises within the Building or to the
business's conducted by such tenants. Tenant will keep the said premises in a
clean and orderly condition and in accordance with all laws and ordinances and
the direction of all public officers, and, as far as reasonably possible, shall
keep all immoral and disreputable persons out of said premises to the end that
the reputation of the demised premises and the said building as a first class
office building may be preserved. No trade, occupation, game or business shall
be conducted upon said premises which shall be unlawful or of unethical
character. The demised premises shall not be used for cooking (except only for
incidental microwave cooking of employees lunch and snacks in a non-public area
of the Premises), lodging, sleeping or for immoral purposes and no objectionable
noise, vibration or odor shall be permitted to escape from said premises. Tenant
shall not install nor maintain vending machines on the demised premises without
Landlord's prior written permission, nor engage in any activity which violates
landlord's Certificate of Occupancy relating thereto.

        33.    California Law.    The provisions of this lease shall be
construed and interpreted in accordance with the laws of the State of
California. The language in all parts of this lease shall be construed in all
cases according to its fair meaning and not strictly for or against either
Landlord or Tenant. This lease shall be deemed to be jointly prepared by both of
the parties hereto, and any ambiguities or uncertainties herein shall not be
construed for or against either of the parties hereto.

        34.    Transfer of Landlord's Interest.    The term "Landlord" as used
in this lease, insofar as covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner, or owners, at
the time in question, of the fee or the ground lease on the demised premises and
in the event of any transfer of the title to such Proprietary interest, the
Landlord named herein (and in case of any subsequent transfers or conveyances,
the then Grantor), their employees and agents shall be automatically freed and
relieved from and after the date of such transfer or conveyance of all personal
liability with respect to the performance of any covenants or obligations on the
part of Landlord contained in this lease thereafter to be performed; provided,
that any funds in the hands of such Landlord or the then Grantor at the time of
such transfer in which Tenant has an interest shall be turned over to the
Grantee, and any amount then due and payable to Tenant by Landlord or the then
Grantor under any provision of this lease shall be paid to Tenant, it being
intended hereby that the covenants and obligations contained in this lease on
the part of Landlord shall, subject as aforesaid, be

15

--------------------------------------------------------------------------------


binding upon Landlord, its successors and assigns only during and in respect to
their successive periods of ownership. Any liability that arises from Landlord's
negligence during its period of ownership and that remains unsatisfied at the
expiration of said period of ownership, shall survive the expiration of the
period of ownership.

        35.    Force Majeure.    Any act of the Landlord or Tenant required by
this lease to be done within a specified time (except for the payment of rent
and other sums deemed rent) shall be subject to excusable delays. The term
"excusable delays" shall be deemed to mean any delays caused by or due to fire,
the elements of nature, casualties, strikes, lockouts or other labor troubles,
governmental regulations, shortages of material, or supplies, or any cause,
whether similar or dissimilar to the foregoing beyond the control of the
performing party which affects the performance of that party. Neither party
shall be liable to the other, in damages or otherwise for any such excusable
delays. Landlord shall not be deemed in default hereunder, for any failure,
suspension, stoppage or interruption of any public utility services, air
conditioning or elevator service, caused by repairs, replacements, riots,
strikes, labor disputes, fire explosion, earthquake, floods, rain storms, war,
insurrection failure of any public utility to furnish service for any reason
whatsoever (including, but not limited to any rationing or reduction in service
due to any Energy or Natural Resource Conservation Act or Agency, or any
Environmental Protection Act or Agency, or any other similar or dissimilar act,
statute, ordinance, regulation or directive of any federal, state, county,
municipality, or any other governmental or quasi-governmental agency, or of any
public utility or any other public or private agency or entity vested with the
power to curtail service as a means of conserving or controlling the consumption
of water, gas, electricity or any other utility, or any other energy or energy
product, or natural resource, or any product or service), act of God, accidents
or any other similar or dissimilar causes beyond the reasonable control of
Landlord; nor shall such failure or reduction constitute an eviction. There
shall be no abatements of rent by reason of any such failure or reduction.

        36.    Taxes, Assessments and Other Charges.    In addition to rental,
operating cost increases and any charges for utilities or services payable under
this lease, Landlord may at any time during the term of this agreement increase
the service or utilities charges payable as additional rent to reflect any and
all expenses costs (including but not limited to costs to secure any alternate
source of utilities, energy, products or service), improvements, taxes,
assessments, charges, subcharges or penalties which Landlord is subject to or
required to make after the execution date of this lease pursuant to any Energy
or Natural Resource Conservation Act or Agency, or any Environmental Protection
Act or Agency, or any other similar or dissimilar act, statute, ordinance,
regulation or directive of any federal, state, county, municipality, or any
other governmental or quasi-governmental agency, or any public utility of any
other public or private agency or entity vested with the power to impose taxes,
assessments, charges, surcharges or penalties as a means of conserving or
controlling the consumption of water, gas, electricity or any other utility, or
any other energy or energy product, or natural resource, or any product or
service, whether or not such taxes, assessments, charges, surcharges or
penalties are based upon or applied (either directly or indirectly) to any
utility, product or service charge. Such increase to Tenant shall be based upon
a proportion of the sum due as determined by Landlord, to be reasonably
applicable to Tenant and shall be due and payable within ten (10) days after
billing by Landlord. In any event, Tenant shall pay all such taxes, assessments,
expenses, charges, or surcharges that are imposed directly against Tenant.

        Tenant shall pay Tenant's Percentage Share (as specified in Article 20)
of any special assessment levied upon the building, improvements or real
property upon which the demised premises are located by the Los Angeles Rapid
Transit District (or any other governmental entity having the authority to
impose such assessment) (the "Metrorail Assessment"). Tenant shall pay Tenant's
Percentage Share of the Metrorail Assessment in equal monthly installments as
the same are billed by Landlord to Tenant. Landlord may require that the final
installment be due and payable on the first day of the month in which the
Metrorail Assessment is due. Tenant's obligation requires Tenant to pay Tenant's
Percentage

16

--------------------------------------------------------------------------------


Share of the entire Metrorail Assessment for each calendar year of the Term and
is not limited to Tenant's Percentage Share of any annual increases made, from
time to time, to the Metrorail Assessment. If the bill for the Metrorail
Assessment specifies that it applies to a given period of time, Tenant's
obligations shall be amortized to the extent the Term of this Lease does not
include all such period.

        Tenant shall pay Tenant's Percentage Share (as specified in Article 20)
of any special assessment, tax, levy, surcharge or fee levied upon the building,
improvements or Real Property by the City or County of Los Angeles in connection
with the development, improvement or beautification of Pershing Square or the
area immediately adjacent thereto (the "Pershing Square Assessment"). Tenant's
obligation requires Tenant to pay Tenant's Percentage Share of the entire
Pershing Square Assessment for each calendar year of the Term and is not limited
to Tenant's Percentage Share of any annual increases made, from time to time, to
the Pershing Square Assessment. If the bill for the Pershing Square Assessment
specifies that it applies to a given period of time, Tenant's obligations shall
be amortized to the extent the Term of this Lease does not include all such
period.

        37.        

        38.    Condition of the Premises.    Tenant agrees that the demised
premises are being leased in an "as is" condition and Landlord is not obligated
to perform any work of any kind to prepare the premises for Tenant's occupancy,
except that upon the written request of Tenant AT ANY ONE TIME FOR EACH FLOOR
DURING THE LEASE TERM, LANDLORD AT ITS COST AND EXPENSE SHALL REPAINT ALL
PAINTED SURFACES AND RECARPET ALL CARPETED SURFACES IN THE PREMISES LOCATED ON
THE LST, 2ND, 9TH AND 20TH FLOORS WITH LANDLORD'S BUILDING STANDARD CARPET AND
PAINT IN THE SAME OR SIMILAR COLORS. ALL ADDITIONAL WORK AND ANY OVER-STANDARD
MATERIALS SHALL BE FURNISHED AND/OR PAID FOR AS AN EXTRA BY TENANT AND SHALL BE
PERFORMED BY LANDLORD OR IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 OF THIS
LEASE. To the extent possible, Landlord shall endeavor to perform the aforesaid
work outside Tenant's business hours, in the evenings and on weekends.

        The area of the leased premises is based upon the rentable area, which
includes Tenant's proportionate share of the public elevator lobby, toilet
rooms, corridors and other public areas on the floor on which the demised
premises are located. A Lease of a full floor includes the entire public area on
the floor.

        39.    Fire Proofing and Insulating Materials. Abatement.    Tenant
acknowledges that certain fire-proofing and insulating materials used in the
construction of the Building contain asbestos and other hazardous substances
(collectively "asbestos"). If any governmental entity promulgates or revises a
statute, ordinance, code, rule or regulation, or imposes mandatory or voluntary
controls or guidelines with respect to such asbestos-containing materials or if
Landlord otherwise so elects, Landlord may, in its sole and reasonable
discretion, comply with such mandatory or voluntary controls or guidelines, or
elect to make such alterations or remove such asbestos-containing materials.
Such compliance or the making of alterations, and the removal of all or a
portion of such asbestos containing materials, whether in the Premises or
elsewhere in the Building, shall not, in any event constitute a breach by
Landlord of any provision of this Lease, relieve Tenant of the obligation to pay
any Rent due under this Lease, constitute or be construed as a constructive or
other eviction of Tenant, or constitute or be construed as a breach of Tenant's
quiet enjoyment. In accordance with Proposition 65 (Assembly Bill No. 3713) and
the regulations promulgated thereunder (California Health and Safety Code
Sections

17

--------------------------------------------------------------------------------


25249.6 et. seq.) which require that persons subject to "environmental exposure"
to certain designated chemicals, such as asbestos, receive warning, you are
advised that:

WARNING: THE BUILDING CONTAINS ASBESTOS
A CHEMICAL KNOWN TO THE STATE OF
CALIFORNIA TO CAUSE CANCER.

        Tenant also acknowledges that Landlord has promulgated building
regulations and procedures governing the manner in which Tenant may undertake
alterations, addition, modifications and improvements to the Premises in those
areas where asbestos-containing materials may be located, and such regulations
and procedures may be modified, amended or supplemented from time to time. Prior
to undertaking ANY physical work in or around the Premises, Tenant shall notify
Landlord in writing, of the exact nature and location of the proposed work and
shall promptly supply such additional information regarding the proposed work as
Landlord shall request. After receipt of Tenant's notice, Landlord shall, to the
extent appropriate, supply Tenant with the Building regulations and procedures
for working in areas where there is a risk of coming into contact with
asbestos-containing materials. Tenant shall, at Tenant's sole cost and expense,
strictly comply with all such Building regulations and procedures established by
Landlord and with all applicable governmental statutes, ordinances, codes,
rules, regulations, restrictions and guidelines (herein "governmental
controls"). Landlord shall have the right (but not the duty or obligation at all
times to monitor the work for compliance with the Building regulations and
procedures and governmental controls. If Landlord determines that any of the
Building regulations or procedures or governmental controls are not being
strictly complied with, Landlord may immediately require the cessation of all
work being performed in or around the Premises until such time as Landlord is
satisfied that the applicable regulations, procedures and governmental controls
will be observed. Landlord's monitoring of any work in or around the Premises
shall not be deemed a certification by Landlord of compliance with any
applicable governmental control or of the building regulations and procedures or
a waiver by Landlord of its right to require strict compliance by Tenant with
such Building regulations and procedures and governmental controls, nor shall
such monitoring relieve Tenant from any of its responsibilities and liabilities
relating to such work.

        40.    Abatement of Fireproofing and Insulating Materials.    Landlord
and Tenant shall cooperate with and accommodate one another in the performance
of the following abatement work by Landlord during the term of this Lease:

        A.    2nd Floor Abatement.    At any time during the Term of this Lease,
Landlord shall have the right (but not the obligation) upon sixty (60) days
prior written notice to Tenant to abate any asbestos containing materials
located in the 2nd Floor Premises. The abatement work shall be performed at
night and on weekends under the supervision of a certified industrial hygienist,
either (at the option of Landlord) (a) in segments in individual sections of the
Premises as they are vacated, or (b) in the entire Premises. If required by
Landlord, Tenant shall temporarily relocate its employees to unoccupied portions
of the 3rd Floor Premises and/or other available areas of Tenant's Premises
and/or other unoccupied areas in the Building for which Landlord will not charge
any additional rent. Landlord shall pay the reasonable costs of relocating
Tenant's furniture to the temporary space and back to the 2nd Floor Premises.
Whether performed in segments or in the entire Premises, the work shall be
performed in a manner which will interfere with Tenant's banking operations to
the least extent reasonably possible, in order to permit Tenant's banking staff
to generally perform their duties during normal business hours during the period
of the abatement of the 2nd Floor Premises. In either case, the areas of
abatement will be sealed by plastic barriers or other means as required, and the
plastic barriers, scaffolding and other accoutrements necessary for protection
or inconvenient to remove during the course of the work shall remain
continuously in place throughout the course of the work. Tenant shall continue
to pay rent on the entire 2nd Floor Premises throughout the period of the
abatement work.

        B.    Suite 100 Abatement.    At any time during the Term of this Lease,
Landlord shall have the right (but not the obligation) upon sixty (60) days
prior written notice to Tenant to abate any asbestos

18

--------------------------------------------------------------------------------


containing materials located Suite 100 on the lst Floor. The abatement work
shall be performed at night and on weekends under the supervision of a certified
industrial hygienist in a manner which will interfere with Tenant's banking
operations to the least extent reasonably possible, in order to permit Tenant's
branch bank to generally remain open during normal business hours during the
period of the abatement. The areas of abatement will be sealed by plastic
barriers or other means as required. Plastic barriers, scaffolding and other
accoutrements necessary for protection or inconvenient to remove during the
course of the work shall remain continuously in place throughout the course of
the work. Tenant shall continue to pay rent on the entire lst Floor Premises
throughout the period of the abatement work.

        41.    Building Identity Sign.    During the Term of this Lease and any
extensions thereof, Tenant shall have the exclusive right to maintain the
existing signs on the top of the Building exterior identifying the name of the
Building as "City National Bank Building". Tenant shall be responsible for all
expenses relating to the operation and maintenance of the signs, including but
not limited to utilities, cleaning, repairs, permits, insurance, taxes and for
any damage to the Building occasioned by the signs. Upon the expiration or
termination of this Lease or of these sign rights, Landlord shall have the right
and option, exercisable by written notice to tenant, to (a) require Tenant at
its sole cost to remove the signs and repair any damage to the Building
occasioned by such installation or removal and restore the Premises to original
condition, or (b) leave the signs in place and surrender them to the Landlord as
Landlord's property under the terms of this Lease, provided that Landlord shall
thereupon modify said signs to no longer read "City National Bank".

        42.    Option to Terminate.    Landlord hereby grants to Tenant a
one-time option to terminate this Lease on the 30th day of June 2004, but only
upon the following terms and conditions.

        A.    That Tenant is not in material default under any of the terms,
covenants and conditions of this Lease on the part of Tenant to be performed
both at the time of the exercise of the option and on the termination date.

        B.    That Tenant give Landlord twelve (12) months' prior written notice
of Tenant's election to exercise the option, such notice to be actually received
by Landlord at least twelve (12) months prior to date the option is to take
effect.

        C.    That Tenant pay to Landlord with the aforesaid notice the sum of
Three Hundred Eighty-Nine Thousand and No/100 Dollars ($389,000.00) as
consideration for this Lease termination.

        D.    That Tenant and all persons claiming under or through Tenant
vacate the demised premises not later than the termination date and return the
premises to Landlord in good condition, normal wear and tear excepted.

        E.    That all leasehold improvements which are Landlord's property
under this Lease remain in the premises as part of the realty as provided in
Article 7 and other provisions of this Lease. Tenant shall remove any
alterations or improvements required to be removed by Tenant under the terms of
this Lease and restore the premises as required not later than the termination
date.

        F.    That this option shall be self-operating and that, once exercised
by Tenant no further documentation by the parties hereto shall be necessary in
order to terminate this Lease.

        G.    That time is expressly made of the essence of this option.

        43.    Option to Extend Term.    Landlord hereby grants to Tenant the
right to extend the term of this Lease for an additional five (5) year period
commencing upon the expiration of the initial ten (10) year term on December 31,
2006, but nevertheless, only upon the following terms and conditions:

19

--------------------------------------------------------------------------------


        A.    That Tenant is not in material default under any of the terms,
covenants and conditions of this Lease on the part of Tenant to be performed
both at the time of the exercise of such option and at the commencement of the
extended term.

        B.    That Tenant give Landlord twelve (12) months' prior written notice
of Tenant's election to exercise such option, such notice to be actually
received by Landlord at least twelve (12) months prior to date the option is to
take effect.

        C.    That Tenant shall pay as rent during the extended term the fair
market rental value which is deemed to be the rental rate then being offered to
prospective tenants for new leases as of the date of the commencement of the
extended term for comparable premises in the City National Bank Building, or if
no comparable premises in the Building are on the market at that time, the rate
for comparable premises in comparable office Buildings in the downtown Los
Angeles area, provided that in no event shall the rent for the extended term be
less than the herein rental rate paid by Tenant for the premises for the last
month of the initial ten (10) year term of this Lease. The determination of such
fair market rental value shall take into consideration all the elements which
are generally and usually considered in the real estate industry to establish a
fair market rental value for comparable premises, including but not limited to
the size and location of the premises, the quality and extent of the
improvements existing in the premises, operating cost and tax increases, cost of
living and other rental adjustments, the location of the premises in the
Building, the floor height of the premises and other economic factors generally
allowed a tenant in such market for comparable premises, such as a free rent
allowance, provided that the determination of fair market rental value shall not
include any imputation of monetary value to fair market rental factors not a
constituent part of the extension option, such as, for example, a reduction of
rental for a brokerage commission where Landlord has no obligation to pay such
commission, or a reduction for a relocation allowance, or a tenant improvement
allowance based on unimproved or raw space. In any event the fair market rental
value of the premises shall be determined by employing sound business judgment
and generally accepted appraisal practices, and shall be established in
accordance with Landlord's then standard leasing practices for premises based
upon the rentable area. Escalations under Article 20 for the taxes and operating
expenses, and the Metrorail and Pershing Square Benefit Assessments, and any
charges under other provisions of this Lease, shall be passed through to Tenant
in addition to the base monthly rental.

        In no event shall the rent for the extended term be less than the herein
rental rate paid by Tenant for the premises for the last month of the initial
ten (10) year term of this Lease.

        D.    If the parties agree on the rent for the extended term, they shall
immediately execute an amendment to this Lease stating the rent for the extended
term. If the parties are unable to agree on the rent for the extended term then
within ninety (90) days prior to the commencement of the extended term, each
party, at its cost and by giving notice to the other party, shall appoint a real
estate appraiser with at least five (5) years full-time commercial appraisal
experience in the area in which the Premises are located to appraise and set the
rent for the extended term based upon the foregoing formula. If a party does not
appoint an appraiser within ten (10) days after the other party has given notice
of the name of its appraiser, the single appraiser appointed shall be the sole
appraiser and shall set the rent for the extended term. If the two
(2) appraisers are appointed by the parties as stated in this paragraph, they
shall meet promptly and attempt to set the rent for the extended term. If they
are unable to agree within 30 days after the second appraiser has been
appointed, they shall elect a third appraiser meeting the qualifications stated
in this Paragraph within ten (10) days after the last day of the thirty (30) day
period given the two appraisers to set the rent. Each of the parties shall bear
one-half (1/2) of the cost of appointing a third appraiser and of paying the
third appraiser's fee. The third appraiser, however selected, shall be a person
who has not previously acted in any capacity for either party. Within thirty
(30) days after selection of the third appraiser, a majority of the appraisers
shall set the rent for the extended term. If the majority of the appraisers are
unable to set the rent within the stipulated period of time, the two
(2) appraisals that are closest in amount shall be added together and

20

--------------------------------------------------------------------------------


their total divided by two (2); the resulting quotient shall be the fair market
rental value for the premises.

        E.    That Tenant shall execute an Addendum confirming the extension of
the Term of this Lease and the rental, provided that this option shall be
self-operating and that, once exercised by Tenant no further documentation by
the parties hereto shall be necessary in order to extend the Term of this Lease.

        F.    That time is expressly made of the essence of this option.

        This lease consists of FORTY-THREE (43) Articles consecutively numbered.

RULES AND REGULATIONS OF THE BUILDING REFERRED TO HEREIN WHICH CONSTITUTE A PART
OF THIS LEASE

        1.    The sidewalks, entrances, lobby, garage, elevators, stairways and
public corridors shall be used only as a means of ingress and egress and shall
remain unobstructed at all times. The entrance and exit doors of all suites are
to be kept closed at all times, except as required for orderly passage to and
from a suite. Loitering or congregating in any part of the building or
obstruction of any means of ingress or egress shall not be permitted. Doors and
windows shall not be covered or obstructed except that Landlord shall have the
right to require Tenant to keep the drapes closed at all times.

        2.    Plumbing fixtures shall not be used for any purposes other than
those for which they were constructed, and no rubbish, newspapers, trash or
other substances of any kind shall be thrown into them. Walls, floors and
ceilings shall not be defaced in any way, and no one shall be permitted to mark,
drive nail, screw or drill into, paint, or In any way mar any building surface,
except that pictures, certificates, licenses and similar items normally used in
Tenant's business may be carefully attached to the walls of the demised premises
by Tenant in a manner to be prescribed by Landlord. Upon removal of such items
by Tenant, any damage to the walls or other surfaces, except minor nail holes,
shall be repaired by Tenant.

        3.    No awning, shade, sign, advertisement or notice shall be
inscribed, painted, displayed or affixed on, in or to any window or door or any
other part of the outside or inside of the building or the demised premises. No
window displays or other public displays shall be permitted, without the prior
written consent of Landlord. Tenant shall not solicit other tenants in the
building. Drapes may be installed by tenants provided they are of such color,
material, construction and installation as may be prescribed by landlord. All
tenant identification on public corridor doors will be installed by Landlord for
Tenant, but the cost shall be paid by Tenant. No lettering or signs other than
the name of the Tenant will be permitted on public corridor doors, with the size
and type of letters to be prescribed by Landlord. The bulletin board or
directory of the building will be provided exclusively for the display of the
name and location of Tenant only, and Landlord reserves the right to exclude all
other names therefrom and to assess its Building Standard charge for each and
every name other than the name of Tenant which Tenant may desire to be placed
upon such bulletin board and to which Landlord may consent. All requests for
listing of Tenants on the Directory of Building Tenants must be submitted to the
office of the building in writing. Landlord reserves the right to approve all
listing requests.

        4.    Electric wiring of every kind and telephone outlets shall be
installed in a manner as will be prescribed by Landlord. The location of
convenience outlets, electric light outlets, power outlets and telephone outlets
shall be approved by Landlord, but the cost of installation thereof shall be
borne by Tenant.

        5.    The weight, size and position of all safes and other unusually
heavy objects used or placed in the building shall be prescribed by Landlord and
shall, in all cases, stand on metal plates of such size as shall be prescribed
by Landlord. The repair of any damage done to the building or property therein

21

--------------------------------------------------------------------------------


by putting in or taking out or maintaining such safes or other unusually heavy
objects shall be paid for by Tenant.

        6.    All freight, furniture, fixtures and other personal property shall
only be moved into, within and out of the building at times designated by and
under the super vision of Landlord and in accordance with such regulations as
may be posted in the office of the building. In no event will Landlord be
responsible for any loss or damage to such freight, furniture, fixtures or
personal property from any cause.

        7.    No improper noises, vibrations or odors will be permitted in the
building, nor shall any person be permitted to interfere in any way with tenants
or those having business with them. No person will be permitted to bring or keep
within the building any animal, bird or bicycle. No person shall throw trash,
refuse, cigarettes or other substances of any kind any place within or out of
the building, except in the refuse containers provided therefor. No person shall
be employed by Tenant to do janitor work in any part of said building without
the written consent of Landlord. Landlord reserves the right to exclude or expel
from the building any person who, in the judgment of Landlord, is intoxicated or
under the influence of liquor or drugs or who shall in any manner do any act in
violation of the rules and regulations of said building.

        8.    The storage of goods, wares or merchandise on the premises will
not be permitted except in areas specifically designated by Landlord for
storage. No auction, public or private, will be permitted in the premises.
Articles of unusual size or weight and articles which exceed the design floor
weight of the building are not permitted in the building, unless permitted by
Landlord in writing.

        9.    The requirements of Tenant will be attended only upon application
at the office of the building. Landlord's employees shall not perform any work
or do anything outside of their regular duties unless under special instruction
from the office of the building, and no such employee shall admit any person
(Tenant or otherwise) to any office without specific instructions from the
office of the building.

        10.  All keys shall be obtained from Landlord, and all keys shall be
returned to Landlord upon termination of this lease. Tenant shall not change the
locks or install other locks on the doors.

        11.  Any Tenant using the premises after regular business hours or on
non-business days shall lock any entrance doors to the building used by Tenant
immediately after entering or leaving the building. Tenant, his employees,
agents or associates, or other persons entering or leaving the building when it
is so locked may be required to sign the building register when so doing, and
any watchman in charge may refuse to admit Tenant or any of Tenant's employees,
agents or associates, or any other person to the building while it is so locked
without a pass previously arranged or other satisfactory identification showing
such person's right to access to the building at such time. However, Landlord
assumes no responsibility whatsoever in connection therewith and shall not be
liable for any damage resulting from any error in regard to any such pass or
identification or from the admission of or refusal to admit, any person to said
building.

        12.  Tenant shall be deemed to have read these rules and to have agreed
to abide by them as a condition to his occupancy of the space herein leased.
THIS LEASE AGREEMENT WILL NOT BECOME EFFECTIVE OR A BINDING AGREEMENT BETWEEN
THE PARTIES UNTIL IT

22

--------------------------------------------------------------------------------


HAS BEEN COUNTERSIGNED BY CITINATIONAL-BUCKEYE BUILDING CO. AND A COPY EXECUTED
BY ALL THE PARTIES HERETO HAS BEEN RETURNED TO THE TENANT.

LANDLORD:   TENANT:
CITINATIONAL-BUCKEYE BUILDING CO.,
a California limited partnership
 
CITY NATIONAL BANK,
a national banking association
By:
 
OLIVE-SIXTH BUCKEYE CO., General Partner
 
By:
 


--------------------------------------------------------------------------------


By:
 


--------------------------------------------------------------------------------

George Konheim, General Partner
 
Title:
 


--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(t)
